PER CURIAM.
Alexander D. Cubilete appeals his conviction and sentence for grand theft. We affirm the conviction but strike certain probation conditions and costs that were not properly imposed.
Because they were not pronounced at sentencing, we strike the special conditions found in probation conditions four and seven. See Hamilton v. State, 658 So.2d 1068 (Fla. 2d DCA 1995). We strike $2 in court costs imposed pursuant to section 948.25(13), Florida Statutes (1993), because this cost is discretionary but was not orally announced at sentencing; we also strike $215 for the court improvement fund. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc).
Convictions affirmed; certain probation conditions and costs stricken.
DANAHY, A.C.J., and PARKER and BLUE, JJ., concur.